DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 lns 3-4 recite, “…while the power tool is in the recoding mode: and…” However, based on the structure of other claims, it appears that either a comma or a semi-colon would be more appropriate punctuation such that the amended claim reads as follows, “…while the power tool is in the recoding mode;
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US 2013/0187587 A1).
Regarding claim 28, Knight discloses a method of operating a power tool (Fig 1, #14 - 'power tool') including a motor (Fig 1, #12 - 'motor'), the method comprising: 
entering a playback mode in response to receiving a playback mode signal (Fig 6 illustrates the step of selecting a tapping program {#602-#608} and running the selected program {#610}. See further ¶'s [0052] & [0054] describing the selection and deployment of the tapping program); 
operating, using a controller (See Fig 1, #10 - 'controller') of the power tool, the motor (See Fig 1 illustrating that the controller {#10} is connected to the motor. See further ¶ [0021] - "...the controller 10 includes a memory 15 that is in communication with a processor 16 that is used to control the supply of electricity to the DC motor 12...") in a first direction based on a recorded motor parameter while the power tool is in the playback mode (See ¶ [0053] - "...This allows the user to select a program where the motor 12 could be rotated forward and reversed at set intervals and amounts of travel/revolution. Such forward and reverse intervals in multiple combinations may be a part of a program, such as, for example, in using the tool 14 to tap a hole, such as having the motor 12 turn a drill bit forward 1 revolution before reversing the direction of the bit for 1/3 of a revolution to break chips off of the drilled material..." This paragraph and particular passage describes that the controller monitors the position of the motor and rotates the motor in a forward direction. See further ¶ [0054] which describes that the motor is rotated in a first direction, until the motor is "over-torqued"); 
operating, using the controller, the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode (See ¶ [0054] describing that when the motor is "over-torqued," the controller {#10} reverses the motor direction such that the motor is run in a second-direction. See ¶ [0054] - "...If, however, the motor 12 is being over-torqued, then at step 616 the controller 10 may determine the current depth of the bit before, at step 618, reversing the direction of the motor 12 to back the bit out of the hole at least one turn..."); and 
operating, using the controller, the motor in the first direction based on the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode (See ¶ [0054] describing that the controller {#10} again reverses the motor direction such that the motor is run in the first direction. See ¶ [0054] - "...At step 620, the controller 10 may again reverse the direction of the bit so that the bit returns to being rotated and displaced in a direction that cuts and/or drills into the material.").

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Arimura (US 2005/0045354 A1).
Regarding claim 21, Knight teaches a power tool (Fig 1, #14 - 'power tool') comprising:
a tool housing (See ¶ [0020] - "...the tool 14 may be provided with a waterproof and/or water-resistant housing to a certain depth...");
a motor (Fig 1, #12 - 'motor'); and
a controller (See Fig 1, #10 - 'controller') connected to the motor (See Fig 1 illustrating that the controller {#10} is connected to the motor. See further ¶ [0021] - "...the controller 10 includes a memory 15 that is in communication with a processor 16 that is used to control the supply of electricity to the DC motor 12...") and configured to:
enter a playback mode in response to receiving a playback mode signal (Fig 6 illustrates the step of selecting a tapping program {#602-#608} and running the selected program {#610}. See further ¶'s [0052] & [0054] describing the selection and deployment of the tapping program), 
operate the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode (See ¶ [0053] - "...This allows the user to select a program where the motor 12 could be rotated forward and reversed at set intervals and amounts of travel/revolution. Such forward and reverse intervals in multiple combinations may be a part of a program, such as, for example, in using the tool 14 to tap a hole, such as having the motor 12 turn a drill bit forward 1 revolution before reversing the direction of the bit for 1/3 of a revolution to break chips off of the drilled material..." This paragraph and particular passage describes that the controller monitors the position of the motor and rotates the motor in a forward direction. See further ¶ [0054] which describes that the motor is rotated in a first direction, until the motor is "over-torqued"), 
operate the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode (See ¶ [0054] describing that when the motor is "over-torqued," the controller {#10} reverses the motor direction such that the motor is run in a second-direction. See ¶ [0054] - "...If, however, the motor 12 is being over-torqued, then at step 616 the controller 10 may determine the current depth of the bit before, at step 618, reversing the direction of the motor 12 to back the bit out of the hole at least one turn..."), and
operate the motor in the first direction based on the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode (See ¶ [0054] describing that the controller {#10} again reverses the motor direction such that the motor is run in the first direction. See ¶ [0054] - "...At step 620, the controller 10 may again reverse the direction of the bit so that the bit returns to being rotated and displaced in a direction that cuts and/or drills into the material.").
	Knight does not specifically teach that the tool housing defines a cavity, or that the motor is positioned within the cavity.
	Arimura teaches a tool housing defining a cavity (See Fig 1 illustrating a tool housing #12 with a cavity positioned within the housing {cavity shown in Fig 1});
a motor positioned within the cavity (See Fig 1 illustrating a motor {#14} positioned within the motor housing {#12}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Arimura to include a cavity within the tool housing wherein the motor is positioned within said housing; with the motivation of providing a structure which can support the internal components of the power tool of Knight. One of ordinary skill in the art would recognize that such support is necessary for normal operation of the tool disclosed by Knight, and prevents damage to the delicate parts of the tool – such as wiring, output shaft, gearing, etc. 

Regarding claim 35, Knight teaches a power tool (Fig 1, #14 - 'power tool') comprising:
a tool housing (See ¶ [0020] - "...the tool 14 may be provided with a waterproof and/or water-resistant housing to a certain depth...");
a motor (Fig 1, #12 - 'motor'); and
a controller (See Fig 1, #10 - 'controller') connected to the motor (See Fig 1 illustrating that the controller {#10} is connected to the motor. See further ¶ [0021] - "...the controller 10 includes a memory 15 that is in communication with a processor 16 that is used to control the supply of electricity to the DC motor 12...") and configured to:
enter a playback mode in response to receiving a playback mode signal (Fig 6 illustrates the step of selecting a tapping program {#602-#608} and running the selected program {#610}. See further ¶'s [0052] & [0054] describing the selection and deployment of the tapping program), 
operate the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode (See ¶ [0053] - "...This allows the user to select a program where the motor 12 could be rotated forward and reversed at set intervals and amounts of travel/revolution. Such forward and reverse intervals in multiple combinations may be a part of a program, such as, for example, in using the tool 14 to tap a hole, such as having the motor 12 turn a drill bit forward 1 revolution before reversing the direction of the bit for 1/3 of a revolution to break chips off of the drilled material..." This paragraph and particular passage describes that the controller monitors the position of the motor and rotates the motor in a forward direction. See further ¶ [0054] which describes that the motor is rotated in a first direction, until the motor is "over-torqued"), the recorded motor parameter having a beginning and an end (See ¶ [0053] that describes "...Thus, the controller 10 can start and stop the motor 12 at key points in either direction ( e.g., clockwise or counterclockwise). Moreover, the controller 10 may be able to tell, and provide associated instructions for, where the motor 12 is to stop and start, and how far the rotor 22 or associated driven component is to rotate..." See further ¶ [0054] describing that the motor is run in a first direction till the motor is over-torqued, then run in a reverse direction. Thus, the period from the start of operation till the detection of over-torqueing represents the parameter having a beginning and an end), 
operate the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode (See ¶ [0054] describing that when the motor is "over-torqued," the controller {#10} reverses the motor direction such that the motor is run in a second-direction. See ¶ [0054] - "...If, however, the motor 12 is being over-torqued, then at step 616 the controller 10 may determine the current depth of the bit before, at step 618, reversing the direction of the motor 12 to back the bit out of the hole at least one turn..."), and
operate the motor in the first direction based on the recorded motor parameter from the beginning of the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode (See ¶ [0054] describing that the controller {#10} again reverses the motor direction such that the motor is run in the first direction. See ¶ [0054] - "...At step 620, the controller 10 may again reverse the direction of the bit so that the bit returns to being rotated and displaced in a direction that cuts and/or drills into the material.").
Knight does not specifically teach that the tool housing defines a cavity, or that the motor is positioned within the cavity.
	Arimura teaches a tool housing defining a cavity (See Fig 1 illustrating a tool housing #12 with a cavity positioned within the housing {cavity shown in Fig 1});
a motor positioned within the cavity (See Fig 1 illustrating a motor {#14} positioned within the motor housing {#12}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Arimura to include a cavity within the tool housing wherein the motor is positioned within said housing; with the motivation of providing a structure which can support the internal components of the power tool of Knight. One of ordinary skill in the art would recognize that such support is necessary for normal operation of the tool disclosed by Knight, and prevents damage to the delicate parts of the tool – such as wiring, output shaft, gearing, etc.

Claims 28 – 32 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Knight.
Regarding claim 28, an embodiment of Knight shown in Fig 4 teaches a method of operating a power tool (Fig 1, #14 - 'power tool') including a motor (Fig 1, #12 - 'motor'), the method comprising:
entering a playback mode in response to receiving a playback mode signal (Fig 6 illustrates the step of selecting a tapping program {#602-#608} and running the selected program {#610}. See further ¶'s [0052] & [0054] describing the selection and deployment of the tapping program);
operate, using a controller (See Fig 1, #10 - 'controller') of the power tool, the motor (#12).
	However, the embodiment of Knight shown in Fig 4 does not specifically teach that the controller is specifically configured to perform the following functions:
operating the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode;
operating, using the controller, the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode; and
operating, using the controller, the motor in the first direction based on the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode.
	Knight teaches a further embodiment shown in Fig 6 which teaches that the controller can be configured to perform the function of operating the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode (See ¶ [0053] - "...This allows the user to select a program where the motor 12 could be rotated forward and reversed at set intervals and amounts of travel/revolution. Such forward and reverse intervals in multiple combinations may be a part of a program, such as, for example, in using the tool 14 to tap a hole, such as having the motor 12 turn a drill bit forward 1 revolution before reversing the direction of the bit for 1/3 of a revolution to break chips off of the drilled material..." This paragraph and particular passage describes that the controller monitors the position of the motor and rotates the motor in a forward direction. See further ¶ [0054] which describes that the motor is rotated in a first direction, until the motor is "over-torqued");
operating, using the controller, the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode (See ¶ [0054] describing that when the motor is "over-torqued," the controller {#10} reverses the motor direction such that the motor is run in a second-direction. See ¶ [0054] - "...If, however, the motor 12 is being over-torqued, then at step 616 the controller 10 may determine the current depth of the bit before, at step 618, reversing the direction of the motor 12 to back the bit out of the hole at least one turn..."); and
operating, using the controller, the motor in the first direction based on the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode (See ¶ [0054] describing that the controller {#10} again reverses the motor direction such that the motor is run in the first direction. See ¶ [0054] - "...At step 620, the controller 10 may again reverse the direction of the bit so that the bit returns to being rotated and displaced in a direction that cuts and/or drills into the material.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Knight shown in Fig 4 to record the operational function of Knight shown in Fig 6 to include operating the motor in a first direction followed by a second direction followed by the first direction, with the motivation of creating a recall-able and repeatable function which enables the tool to perform a tapping function (see ¶ [0052]) while further enabling the clearing/breaking of chips during tapping (¶ [0029]) and minimizing motor over-torqueing (see ¶ [0054]).

Regarding claim 29, the embodiment of Knight shown in Fig 4 further discloses entering a recording mode in response to receiving a recording mode signal (See Fig 4, #402 wherein the controller enters a "learn mode" in response to user input. See further ¶ [0047] describing this step);
operating the motor according to an activation signal while the power tool is in the recording mode (See ¶ [0047] describing the operation of the motor while in the recording mode {learn mode, #402} - "...At step 402, the controller 10 may enter or start the learning mode via user operation of the controller interface 32. At step 404, the tool 14 may be started, such as by user operation of the user input 30. The user may continue operating the tool 14 until completion of a task and/or the determination that the sufficient data from the operation of the tool 14 has been attained by the controller 10..."); and
recording a motor parameter corresponding to an operation of the motor while in the recording mode to generate the recorded motor parameter (See Fig 4, #408 & ¶ [0048] describing the recording of an operation of a motor while in a recording mode, and storing said operation in a memory {#15} to generate the recorded motor parameter - "At step 408, at least a portion of the operational information attained during the operation of the tool 14 may be recorded by the controller 10, such as by the memory 15, as a program that is stored for later recall and/or use in operating the tool 14...").

Regarding claim 30, the embodiment of Knight shown in Fig 4 further discloses receiving the playback mode signal from a mode selector switch of the power tool when the mode selector switch is actuated to select the playback mode (See ¶ [0049] describing the controller receiving the playback mode signal {Fig 4, #408/#410} via the actuation of a user interface {Fig 1, #32} as suggested in ¶'s [0032], [0036], [0037], [0040], & [0047]); and
receiving the recording mode signal from the mode selector switch when the mode selector switch is actuated to select the recording mode (See ¶ [0047] describing the controller receiving the recording mode signal {Fig 4, #402} via the actuation of a user interface {Fig 1, #32} - "FIG. 4 illustrates a flow chart of a learning mode for a controller 10 used with a brushless DC motor 12 for a power tool 14 according to certain embodiments of the present invention. At step 402, the controller 10 may enter or start the learning mode via user operation of the controller interface 32...").

Regarding claim 31, the embodiment of Knight shown in Fig 4 further discloses operating the motor in the first direction or the second direction further in response to receiving an activation signal (See ¶ [0024] - "The power tool 14 may also include one or more user inputs 30 that are operably connected to the controller 10. According to certain embodiments, the user input 30 may be configured to receive an indication of instructions from the user of the power tool 14. For example, the user input 30 may be a trigger, switch, or lever, among others, that is squeezed, pressed, or otherwise displaced to initiate or reverse rotational displacement of the rotor 22 and/or increase the speed of rotational displacement of the rotor 22...").

Regarding claim 32, the embodiment of Knight shown in Fig 4 further discloses receiving the activation signal from a trigger (See ¶ [0047] describing that the user may operate the motor - "...At step 404, the tool 14 may be started, such as by user operation of the user input 30. The user may continue operating the tool 14 until completion of a task and/or the determination that the sufficient data from the operation of the tool 14 has been attained by the controller 10...").

Regarding claim 34, the embodiment of Knight shown in Fig 4 further discloses wherein the recorded motor parameter includes one or more selected from a group consisting of a duty cycle, a motor speed, a motor torque, a motor power, and a number of impact activations (See ¶ [0047] describing the entering of a recording mode to record motor parameters. See ¶ [0048] describing that such parameters may include motor torques and/or speeds - "At step 408, at least a portion of the operational information attained during the operation of the tool 14 may be recorded by the controller 10, such as by the memory 15, as a program that is stored for later recall and/or use in operating the tool 14. For example, operational parameters stored may include motor 12 torques and/or speed, among others...").

Claims 21 – 27, 33 & 35 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Knight, and in further view of Arimura.
Regarding claim 21, an embodiment of Knight shown in Fig 4 teaches a power tool (Fig 1, #14 - 'power tool') comprising:
a tool housing defining a cavity (See ¶ [0020] - "...the tool 14 may be provided with a waterproof and/or water-resistant housing to a certain depth...");
a motor (Fig 1, #12 - 'motor') positioned within the cavity; and
a controller (See Fig 1, #10 - 'controller') connected to the motor (See Fig 1 illustrating that the controller {#10} is connected to the motor. See further ¶ [0021] - "...the controller 10 includes a memory 15 that is in communication with a processor 16 that is used to control the supply of electricity to the DC motor 12...") and configured to:
enter a playback mode in response to receiving a playback mode signal (See Fig 4, #410/#412 for the entering of a user-selected program. See further ¶ [0049] describing the retrieval and entering of a stored program).
	However, the embodiment of Knight shown in Fig 4 does not specifically teach that the tool housing defines a cavity, or that the motor is positioned within the cavity, or that the controller is specifically configured to:
operate the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode, 
operate the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode, and
operate the motor in the first direction based on the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode.
	Knight teaches a further embodiment shown in Fig 6 which teaches that the controller can be configured to operate the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode (See ¶ [0053] - "...This allows the user to select a program where the motor 12 could be rotated forward and reversed at set intervals and amounts of travel/revolution. Such forward and reverse intervals in multiple combinations may be a part of a program, such as, for example, in using the tool 14 to tap a hole, such as having the motor 12 turn a drill bit forward 1 revolution before reversing the direction of the bit for 1/3 of a revolution to break chips off of the drilled material..." This paragraph and particular passage describes that the controller monitors the position of the motor and rotates the motor in a forward direction. See further ¶ [0054] which describes that the motor is rotated in a first direction, until the motor is "over-torqued"), 
operate the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode (See ¶ [0054] describing that when the motor is "over-torqued," the controller {#10} reverses the motor direction such that the motor is run in a second-direction. See ¶ [0054] - "...If, however, the motor 12 is being over-torqued, then at step 616 the controller 10 may determine the current depth of the bit before, at step 618, reversing the direction of the motor 12 to back the bit out of the hole at least one turn..."), and
operate the motor in the first direction based on the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode (See ¶ [0054] describing that the controller {#10} again reverses the motor direction such that the motor is run in the first direction. See ¶ [0054] - "...At step 620, the controller 10 may again reverse the direction of the bit so that the bit returns to being rotated and displaced in a direction that cuts and/or drills into the material.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Knight shown in Fig 4 to record the operational function of Knight shown in Fig 6 to include operating the motor in a first direction followed by a second direction followed by the first direction, with the motivation of creating a recall-able and repeatable function which enables the tool to perform a tapping function (see ¶ [0052]) while further enabling the clearing/breaking of chips during tapping (¶ [0029]) and minimizing motor over-torqueing (see ¶ [0054]).
Knight does not specifically teach that the tool housing defines a cavity, or that the motor is positioned within the cavity.
	Arimura teaches a tool housing defining a cavity (See Fig 1 illustrating a tool housing #12 with a cavity positioned within the housing {cavity shown in Fig 1});
a motor positioned within the cavity (See Fig 1 illustrating a motor {#14} positioned within the motor housing {#12}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Arimura to include a cavity within the tool housing wherein the motor is positioned within said housing; with the motivation of providing a structure which can support the internal components of the power tool of Knight. One of ordinary skill in the art would recognize that such support is necessary for normal operation of the tool disclosed by Knight, and prevents damage to the delicate parts of the tool – such as wiring, output shaft, gearing, etc.

Regarding claim 22, the embodiment of Knight shown in Fig 4 further discloses wherein the controller is further configured to: enter a recording mode in response to receiving a recording mode signal (See Fig 4, #402 wherein the controller enters a "learn mode" in response to user input. See further ¶ [0047] describing this step);
operate the motor according to an activation signal while the power tool is in the recording mode (See ¶ [0047] describing the operation of the motor while in the recording mode {learn mode, #402} - "...At step 402, the controller 10 may enter or start the learning mode via user operation of the controller interface 32. At step 404, the tool 14 may be started, such as by user operation of the user input 30. The user may continue operating the tool 14 until completion of a task and/or the determination that the sufficient data from the operation of the tool 14 has been attained by the controller 10..."): and
record a motor parameter corresponding to an operation of the motor while in the recording mode to generate the recorded motor parameter (See Fig 4, #408 & ¶ [0048] describing the recording of an operation of a motor while in a recording mode, and storing said operation in a memory {#15} to generate the recorded motor parameter - "At step 408, at least a portion of the operational information attained during the operation of the tool 14 may be recorded by the controller 10, such as by the memory 15, as a program that is stored for later recall and/or use in operating the tool 14...").

Regarding claim 23, the embodiment of Knight shown in Fig 4 further discloses a mode selector switch provided on the tool housing and actuable by a user to select between the playback mode and the recording mode (See Fig 4, #402 for the user entering the recording mode & #410 for the user entering the playback mode. See further ¶ [0047] describing the user entering the recording mode, & see ¶ [0049] describing the user entering the playback mode), wherein the controller is further configured to:
receive the playback mode signal from the mode selector switch when the mode selector switch is actuated to select the playback mode (See ¶ [0049] describing the controller receiving the playback mode signal {Fig 4, #408/#410} via the actuation of a user interface {Fig 1, #32} as suggested in ¶'s [0032], [0036], [0037], [0040], & [0047]), and
receive the recording mode signal from the mode selector switch when the mode selector switch is actuated to select the recording mode (See ¶ [0047] describing the controller receiving the recording mode signal {Fig 4, #402} via the actuation of a user interface {Fig 1, #32} - "FIG. 4 illustrates a flow chart of a learning mode for a controller 10 used with a brushless DC motor 12 for a power tool 14 according to certain embodiments of the present invention. At step 402, the controller 10 may enter or start the learning mode via user operation of the controller interface 32...").

Regarding claim 24, the embodiment of Knight shown in Fig 4 further discloses wherein the controller is configured to operate the motor in the first direction or the second direction further in response to receiving an activation signal (See ¶ [0024] - "The power tool 14 may also include one or more user inputs 30 that are operably connected to the controller 10. According to certain embodiments, the user input 30 may be configured to receive an indication of instructions from the user of the power tool 14. For example, the user input 30 may be a trigger, switch, or lever, among others, that is squeezed, pressed, or otherwise displaced to initiate or reverse rotational displacement of the rotor 22 and/or increase the speed of rotational displacement of the rotor 22...").

Regarding claim 25, the embodiment of Knight shown in Fig 4 further discloses a trigger provided on the tool housing, the trigger configured to move between a depressed state, in which the trigger outputs the activation signal, and a released state, in which the trigger does not output the activation signal (See ¶ [0024] - "The power tool 14 may also include one or more user inputs 30 that are operably connected to the controller 10. According to certain embodiments, the user input 30 may be configured to receive an indication of instructions from the user of the power tool 14. For example, the user input 30 may be a trigger, switch, or lever, among others, that is squeezed, pressed, or otherwise displaced to initiate or reverse rotational displacement of the rotor 22 and/or increase the speed of rotational displacement of the rotor 22...").

Regarding claim 26, Knight does not specifically teach a direction switch provided on the tool housing and moveable between a first position corresponding to a forward operation and a second position corresponding to a reverse operation, wherein the controller is further configured to: receive the first direction switch signal when the direction switch is moved from the first position to the second position, and receive the second direction switch signal when the direction switch is moved from the second position to the first position.
	Arimura teaches a direction switch (Fig 2, #52) provided on the tool housing (See Fig 2 showing the switch on the tool housing) and moveable between a first position corresponding to a forward operation and a second position corresponding to a reverse operation (See ¶ [0041] - "In addition, as shown in FIG. 2, this electric tool has a slide switch 52 for switching the rotational direction of the rotary shaft of the motor 14 in either forward or reverse direction"), wherein the controller is further configured to:
receive the first direction switch signal when the direction switch is moved from the first position to the second position, and receive the second direction switch signal when the direction switch is moved from the second position to the first position (See ¶ [0045] which describes that the motor direction switch, switches the rotational direction of the motor based on if the switch is in a first position or a second position - "According to a signal output by operating the slide switch 52, the rotational-direction control unit 70 inverts the polarity of the voltage supplied to the motor to switch the rotational direction of the output shaft in either forward or reverse direction...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Arimura to include a direction switch for switching the motor from a forwards to a reverse direction with the motivation of providing a simple and convenient way for switching the motor direction which is close to the motor trigger (shown in Arimura Fig 2), see Arimura ¶ [0041], [0043], & [0047].

Regarding claim 27, the embodiment of Knight shown in Fig 4 further discloses wherein the recorded motor parameter includes one or more selected from a group consisting of a duty cycle, a motor speed, a motor torque, a motor power, and a number of impact activations (See ¶ [0047] describing the entering of a recording mode to record motor parameters. See ¶ [0048] describing that such parameters may include motor torques and/or speeds - "At step 408, at least a portion of the operational information attained during the operation of the tool 14 may be recorded by the controller 10, such as by the memory 15, as a program that is stored for later recall and/or use in operating the tool 14. For example, operational parameters stored may include motor 12 torques and/or speed, among others...").

Regarding claim 33, Knight does not specifically teach receiving the first direction switch signal when a direction switch of the power tool is moved from a first position to a second position; and receiving the second direction switch signal when the direction switch is moved from the second position to the first position.
	Arimura teaches receiving the first direction switch signal when a direction switch (Fig 2, #52) of the power tool is moved from a first position to a second position (See ¶ [0041] - "In addition, as shown in FIG. 2, this electric tool has a slide switch 52 for switching the rotational direction of the rotary shaft of the motor 14 in either forward or reverse direction"); and
receiving the second direction switch signal when the direction switch is moved from the second position to the first position (See ¶ [0045] which describes that the motor direction switch, switches the rotational direction of the motor based on if the switch is in a first position or a second position - "According to a signal output by operating the slide switch 52, the rotational-direction control unit 70 inverts the polarity of the voltage supplied to the motor to switch the rotational direction of the output shaft in either forward or reverse direction...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Arimura to include a direction switch for switching the motor from a forwards to a reverse direction with the motivation of providing a simple and convenient way for switching the motor direction which is close to the motor trigger (shown in Arimura Fig 2), see Arimura ¶ [0041], [0043], & [0047].

Regarding claim 35, an embodiment of Knight shown in Fig 4 teaches a power tool (Fig 1, #14 - 'power tool') comprising:
a tool housing (See ¶ [0020] - "...the tool 14 may be provided with a waterproof and/or water-resistant housing to a certain depth...");
a motor (Fig 1, #12 - 'motor'); and
a controller (See Fig 1, #10 - 'controller') connected to the motor (See Fig 1 illustrating that the controller {#10} is connected to the motor. See further ¶ [0021] - "...the controller 10 includes a memory 15 that is in communication with a processor 16 that is used to control the supply of electricity to the DC motor 12...") and configured to:
enter a playback mode in response to receiving a playback mode signal (See Fig 4, #410/#412 for the entering of a user-selected program. See further ¶ [0049] describing the retrieval and entering of a stored program).
	However, the embodiment of Knight shown in Fig 4 does not specifically teach that the tool housing defines a cavity, or that the motor is positioned within the cavity, or that the controller is specifically configured to:
operate the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode the recorded motor parameter having a beginning and an end, 
operate the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode, and
operate the motor in the first direction based on the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode.
	Knight teaches a further embodiment shown in Fig 6 which teaches that the controller can be configured to operate the motor in a first direction based on a recorded motor parameter while the power tool is in the playback mode (See ¶ [0053] - "...This allows the user to select a program where the motor 12 could be rotated forward and reversed at set intervals and amounts of travel/revolution. Such forward and reverse intervals in multiple combinations may be a part of a program, such as, for example, in using the tool 14 to tap a hole, such as having the motor 12 turn a drill bit forward 1 revolution before reversing the direction of the bit for 1/3 of a revolution to break chips off of the drilled material..." This paragraph and particular passage describes that the controller monitors the position of the motor and rotates the motor in a forward direction. See further ¶ [0054] which describes that the motor is rotated in a first direction, until the motor is "over-torqued"), the recorded motor parameter having a beginning and an end (See ¶ [0053] that describes "...Thus, the controller 10 can start and stop the motor 12 at key points in either direction ( e.g., clockwise or counterclockwise). Moreover, the controller 10 may be able to tell, and provide associated instructions for, where the motor 12 is to stop and start, and how far the rotor 22 or associated driven component is to rotate..." See further ¶ [0054] describing that the motor is run in a first direction till the motor is over-torqued, then run in a reverse direction. Thus, the period from the start of operation till the detection of over-torqueing represents the parameter having a beginning and an end), 
operate the motor in a second direction according to a normal operation mode in response to receiving a first direction switch signal for switching from the first direction to the second direction while the power tool is in the playback mode (See ¶ [0054] describing that when the motor is "over-torqued," the controller {#10} reverses the motor direction such that the motor is run in a second-direction. See ¶ [0054] - "...If, however, the motor 12 is being over-torqued, then at step 616 the controller 10 may determine the current depth of the bit before, at step 618, reversing the direction of the motor 12 to back the bit out of the hole at least one turn..."), and
operate the motor in the first direction based on the recorded motor parameter from the beginning of the recorded motor parameter in response to receiving a second direction switch signal for switching from the second direction to the first direction while the power tool is in the playback mode (See ¶ [0054] describing that the controller {#10} again reverses the motor direction such that the motor is run in the first direction. See ¶ [0054] - "...At step 620, the controller 10 may again reverse the direction of the bit so that the bit returns to being rotated and displaced in a direction that cuts and/or drills into the material.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Knight shown in Fig 4 to record the operational function of Knight shown in Fig 6 to include operating the motor in a first direction followed by a second direction followed by the first direction, with the motivation of creating a recall-able and repeatable function which enables the tool to perform a tapping function (see ¶ [0052]) while further enabling the clearing/breaking of chips during tapping (¶ [0029]) and minimizing motor over-torqueing (see ¶ [0054]).
Knight does not specifically teach that the tool housing defines a cavity, or that the motor is positioned within the cavity.
	Arimura teaches a tool housing defining a cavity (See Fig 1 illustrating a tool housing #12 with a cavity positioned within the housing {cavity shown in Fig 1});
a motor positioned within the cavity (See Fig 1 illustrating a motor {#14} positioned within the motor housing {#12}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Arimura to include a cavity within the tool housing wherein the motor is positioned within said housing; with the motivation of providing a structure which can support the internal components of the power tool of Knight. One of ordinary skill in the art would recognize that such support is necessary for normal operation of the tool disclosed by Knight, and prevents damage to the delicate parts of the tool – such as wiring, output shaft, gearing, etc.

Regarding claim 36, the embodiment of Knight shown in Fig 4 further discloses wherein the controller is further configured to: enter a recording mode in response to receiving a recording mode signal (See Fig 4, #402 wherein the controller enters a "learn mode" in response to user input. See further ¶ [0047] describing this step);
operate the motor according to an activation signal while the power tool is in the recording mode (See ¶ [0047] describing the operation of the motor while in the recording mode {learn mode, #402} - "...At step 402, the controller 10 may enter or start the learning mode via user operation of the controller interface 32. At step 404, the tool 14 may be started, such as by user operation of the user input 30. The user may continue operating the tool 14 until completion of a task and/or the determination that the sufficient data from the operation of the tool 14 has been attained by the controller 10..."); and
record a motor parameter corresponding to an operation of the motor while in the recording mode to generate the recorded motor parameter (See Fig 4, #408 & ¶ [0048] describing the recording of an operation of a motor while in a recording mode, and storing said operation in a memory {#15} to generate the recorded motor parameter - "At step 408, at least a portion of the operational information attained during the operation of the tool 14 may be recorded by the controller 10, such as by the memory 15, as a program that is stored for later recall and/or use in operating the tool 14...").

Regarding claim 37, the embodiment of Knight shown in Fig 4 further discloses a mode selector switch provided on the tool housing and actuable by a user to select between the playback mode and the recording mode (See Fig 4, #402 for the user entering the recording mode & #410 for the user entering the playback mode. See further ¶ [0047] describing the user entering the recording mode, & see ¶ [0049] describing the user entering the playback mode), wherein the controller is further configured to:
receive the playback mode signal from the mode selector switch when the mode selector switch is actuated to select the playback mode (See ¶ [0049] describing the controller receiving the playback mode signal {Fig 4, #408/#410} via the actuation of a user interface {Fig 1, #32} as suggested in ¶'s [0032], [0036], [0037], [0040], & [0047]), and
receive the recording mode signal from the mode selector switch when the mode selector switch is actuated to select the recording mode (See ¶ [0047] describing the controller receiving the recording mode signal {Fig 4, #402} via the actuation of a user interface {Fig 1, #32} - "FIG. 4 illustrates a flow chart of a learning mode for a controller 10 used with a brushless DC motor 12 for a power tool 14 according to certain embodiments of the present invention. At step 402, the controller 10 may enter or start the learning mode via user operation of the controller interface 32...").

Regarding claim 38, the embodiment of Knight shown in Fig 4 further discloses a trigger provided on the tool housing, the trigger configured to move between a depressed state, in which the trigger outputs an activation signal, and a released state, in which the trigger does not output the activation signal, wherein the controller is configured to operate the motor in the first direction or the second direction further in response to receiving the activation signal (See ¶ [0024] - "The power tool 14 may also include one or more user inputs 30 that are operably connected to the controller 10. According to certain embodiments, the user input 30 may be configured to receive an indication of instructions from the user of the power tool 14. For example, the user input 30 may be a trigger, switch, or lever, among others, that is squeezed, pressed, or otherwise displaced to initiate or reverse rotational displacement of the rotor 22 and/or increase the speed of rotational displacement of the rotor 22...").

Regarding claim 39, Knight does not specifically teach a direction switch provided on the tool housing and moveable between a first position corresponding to a forward operation and a second position corresponding to a reverse operation, wherein the controller is further configured to: receive the first direction switch signal when the direction switch is moved from the first position to the second position, and receive the second direction switch signal when the direction switch is moved from the second position to the first position.
	Arimura teaches a direction switch (Fig 2, #52) provided on the tool housing (See Fig 2 showing the switch on the tool housing) and moveable between a first position corresponding to a forward operation and a second position corresponding to a reverse operation (See ¶ [0041] - "In addition, as shown in FIG. 2, this electric tool has a slide switch 52 for switching the rotational direction of the rotary shaft of the motor 14 in either forward or reverse direction"), wherein the controller is further configured to:
receive the first direction switch signal when the direction switch is moved from the first position to the second position, and receive the second direction switch signal when the direction switch is moved from the second position to the first position (See ¶ [0045] which describes that the motor direction switch, switches the rotational direction of the motor based on if the switch is in a first position or a second position - "According to a signal output by operating the slide switch 52, the rotational-direction control unit 70 inverts the polarity of the voltage supplied to the motor to switch the rotational direction of the output shaft in either forward or reverse direction...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Arimura to include a direction switch for switching the motor from a forwards to a reverse direction with the motivation of providing a simple and convenient way for switching the motor direction which is close to the motor trigger (shown in Arimura Fig 2), see Arimura ¶ [0041], [0043], & [0047].

Regarding claim 40, the embodiment of Knight shown in Fig 4 further discloses wherein the recorded motor parameter includes one or more selected from a group consisting of a duty cycle, a motor speed, a motor torque, a motor power, and a number of impact activations (See ¶ [0047] describing the entering of a recording mode to record motor parameters. See ¶ [0048] describing that such parameters may include motor torques and/or speeds - "At step 408, at least a portion of the operational information attained during the operation of the tool 14 may be recorded by the controller 10, such as by the memory 15, as a program that is stored for later recall and/or use in operating the tool 14. For example, operational parameters stored may include motor 12 torques and/or speed, among others...").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731